Case 5:17-cv-00548-CBM-RAO Document 434 Filed 11/13/18 Page 1 of 7 Page ID #:17383




      1   Joseph R. Re (SBN 134,479)
          joe.re@knobbe.com
      2   Lynda J. Zadra-Symes (SBN 156511)
          lynda.zadrasymes@knobbe.com
      3   Marko R. Zoretic (SBN 233,952)
          marko.zoretic@knobbe.com
      4   Jason A. Champion (SBN 259207)
          jason.champion@knobbe.com
      5   KNOBBE, MARTENS, OLSON & BEAR, LLP
          2040 Main Street, Fourteenth Floor
      6   Irvine, CA 92614
          Phone: (949) 760-0404
      7   Facsimile: (949) 760-9502
      8   Brian C. Horne (SBN 205621)
          brian.horne@knobbe.com
      9   KNOBBE, MARTENS, OLSON & BEAR, LLP
          1925 Century Park East, Suite 600
    10    Los Angeles, CA 90067
          Telephone: (310) 551-3450
    11    Facsimile: (310) 601-1263
    12    Attorneys for Plaintiff
          MONSTER ENERGY COMPANY
    13
          [Attorneys for Defendant INTEGRATED SUPPLY NETWORK, LLC
    14    listed on following page]
    15
    16
    17
                        IN THE UNITED STATES DISTRICT COURT
    18
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    19
    20                                       )   Case No. 5:17-CV-00548-CBM-RAO
          MONSTER ENERGY COMPANY,            )
    21    a Delaware corporation,            )   JOINT PROPOSED JURY
                     Plaintiff,              )   VERDICT FORM
    22                                       )
               v.                            )
    23                                       )   Hon. Consuelo B. Marshall
          INTEGRATED SUPPLY                  )
    24                                       )   Trial: October 30, 2018
          NETWORK, LLC, a Florida limited    )
    25    liability company,                 )
                     Defendant.              )
    26                                       )
    27
    28
Case 5:17-cv-00548-CBM-RAO Document 434 Filed 11/13/18 Page 2 of 7 Page ID #:17384



          DOUGLAS C. SMITH (SBN 160013)
      1   dsmith@smitlaw.com
          SMITH LAW OFFICES, LLP
      2   4204 Riverwalk Parkway, Suite 250
          Riverside, California 92505
      3   Telephone: (951)509-1355
          Facsimile: (951)509-1356
      4
          JEFFREY S. STANDLEY (OH# 0047248)
      5   jstandley@standleyllp.com
          MELISSA A. ROGERS MCCURDY (OH #0084102)
      6   mmccurdy@standleyllp.com
          F. MICHAEL SPEED, JR. (OH# 0067541)
      7   mspeed@standleyllp.com
          Standley Law Group LLP
      8   6300 Riverside Drive
          Dublin, Ohio 43017
      9   Telephone: (614) 792-5555
          Fax: (614) 792-5536
    10
          CHRISTOPHER W. MADEL (MN #230297)
    11    cmadel@madellaw.com
          JENNIFER M. ROBBINS (MN #387745)
    12    jrobbins@madellaw.com
          CASSANDRA B. MERRICK (MN #396372)
    13    cmerrick@madellaw.com
          MADEL PA
    14    800 Hennepin Avenue
          800 Pence Building
    15    Minneapolis, MN 55413
          Telephone: 612-605-0630
    16    Facsimile: 612-326-9990
    17
          Attorneys for Defendant
    18    INTEGRATED SUPPLY NETWORK, LLC
    19
    20
    21          The parties jointly submit the following Proposed Jury Verdict Form.
    22          Defendant Integrated Supply Network, LLC, respectfully maintains its
    23    objections to the below but agrees with their form based on the Court’s rulings
    24    on November 13, 2018.
    25
    26
    27
    28
Case 5:17-cv-00548-CBM-RAO Document 434 Filed 11/13/18 Page 3 of 7 Page ID #:17385




      1         1.       Did Monster Energy Company (“Monster Energy”) prove by a
      2   preponderance of the evidence that Integrated Supply Network, LLC (“ISN”)
      3   infringed any of Monster Energy’s federally registered trademarks that include
      4   the word “Monster”?
      5
      6              Yes (for Monster Energy) _____        No (for ISN) _____
      7
      8         2.       Did Monster Energy prove by a preponderance of the evidence that
      9   it has any trademark rights in the unregistered mark “Monster”?
    10
    11               Yes (for Monster Energy) _____        No (for ISN) _____
    12
    13    (If you answered “No” to Question 2, skip to Question 5. Otherwise move to
    14    Question 3.)
    15
    16          3.       Did Monster Energy prove by a preponderance of the evidence that
    17    ISN infringed Monster Energy’s trademark rights in the unregistered mark
    18    “Monster”?
    19
    20               Yes (for Monster Energy) _____        No (for ISN) _____
    21
    22    (If you answered “No” to Question 3, skip to Question 5. Otherwise move to
    23    Question 4.)
    24
    25          4.       Did ISN prove by a preponderance of the evidence that Monster
    26    Energy abandoned its trademark rights in the unregistered mark “Monster”?
    27
    28               Yes (for ISN) _____       No (for Monster Energy) _____
                                                 -1-
Case 5:17-cv-00548-CBM-RAO Document 434 Filed 11/13/18 Page 4 of 7 Page ID #:17386




      1         5.     Did Monster Energy prove by a preponderence of the evidence that
      2   ISN infringed any of Monster Energy’s federally registered trademarks that
      3   include the word “Beast”?
      4
      5              Yes (for Monster Energy) _____         No (for ISN) _____
      6
      7         6.     Did Monster Energy prove by a preponderance of the evidence that
      8   it owns rights in its alleged trade dress?
      9
    10               Yes (for Monster Energy ) _____        No (for ISN) _____
    11
    12    (If you answered “No” to Questions 1, 5, and 6, and you also answered “No” to
    13    either Question 2 or Question 3, skip to the end to sign and complete the Verdict
    14    Form. Otherwise move to Question 7.)
    15
    16          7.     Did Monster Energy prove by a preponderance of the evidence that
    17    ISN infringed Monster Energy’s trade dress?
    18
    19               Yes (for Monster Energy) _____         No (for ISN) _____
    20
    21    (If you answered “No” to Questions 1, 5, and 7, and you also answered “No” to
    22    either Question 2 or Question 3, skip to the end to sign the Verdict Form.
    23    Otherwise move to Question 8.)
    24
    25          8.     What amount did Monster Energy prove by a preponderance of the
    26    evidence that ISN should pay in damages caused by its infringement?
    27
    28                             $_________________________
                                                   -2-
Case 5:17-cv-00548-CBM-RAO Document 434 Filed 11/13/18 Page 5 of 7 Page ID #:17387




      1         9.     Did Monster Energy prove by a preponderance of the evidence that
      2   ISN’s infringement was willful?
      3
      4               Yes (for Monster Energy) _____      No (for ISN) _____
      5
      6         10.    If you answered “Yes” to Question 9, what amount of ISN’s profits
      7   did Monster Energy prove by a preponderance of the evidence are attributable to
      8   ISN’s infringement and should be awarded to Monster Energy?
      9
    10                           $_________________________
    11
    12          11.    Did Monster Energy prove by clear and convincing evidence that
    13    ISN acted with malice, oppression, or fraud?
    14
    15                Yes (for Monster Energy) _____      No (for ISN) _____
    16
    17          12.    If you answered “Yes” to Question 11, what amount should ISN
    18    pay Monster Energy in punitive damages?
    19
    20                           $_________________________
    21
    22
    23
    24
    25
    26
    27
    28
                                                -3-
Case 5:17-cv-00548-CBM-RAO Document 434 Filed 11/13/18 Page 6 of 7 Page ID #:17388




      1         You have now reached the end of the verdict form and should review it to
      2   ensure it accurately reflects your unanimous determinations. The Presiding
      3   Juror should then sign and date the verdict form in the spaces below and notify
      4   the Court personnel that you have reached a verdict. The Presiding Juror should
      5   retain possession of the verdict form and bring it when the jury is brought back
      6   into the courtroom.
      7
      8   DATED: _________________, 2018              Signature: __________________
      9
    10                                                Name: _____________________
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                -4-
Case 5:17-cv-00548-CBM-RAO Document 434 Filed 11/13/18 Page 7 of 7 Page ID #:17389




      1
      2                              Respectfully submitted,
                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
      3
      4
      5   Dated: November 13, 2018   By: /s/ Joseph R. Re
      6                                 Joseph R. Re
                                        Lynda J. Zadra-Symes
      7                                 Brian C. Horne
      8                                 Marko R. Zoretic
                                        Jason A. Champion
      9
    10                               Attorneys for Plaintiff,
                                     MONSTER ENERGY COMPANY
    11                               MADEL PA
    12
    13
    14
          Dated: November 13, 2018   By: /s/ Cassandra B. Merick (with permission)
    15
                                         Christopher W. Madel
    16                                   Jennifer M. Robbins
                                         Cassandra B. Merrick
    17
    18                                  STANDLEY LAW
                                        Jeffrey S. Standley
    19
                                        Melissa A. Rogers McCurdy
    20                                  F. Michael Speed, Jr.
    21
                                     Attorneys for Defendant,
    22                               INTEGRATED SUPPLY NETWORK, LLC
    23
    24
    25    29422842


    26
    27
    28
                                            -5-
